Fobd, Judge:
When this matter was called for trial, the cases listed in schedule “A,” annexed hereto and made a part hereof, were consolidated for the purpose of trial.
These consolidated protests covered three different items which are described as Palmia No. 1 and No. 2 food grinder or mink food grinder, which is hereinafter referred to as a mink food grinder; a mink food mixer; and an item described either as a minkomatie pelt flesher,.a minkomatic fleshing machine, or a mink fleshing machine, which is hereinafter referred to as a mink fleshing machine. All of these items were classified under the provisions of paragraph 372 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, or the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as machines, not specially provided for, and were assessed with duty at the rate of 13% per centum ad valorem, 13 per centum ad valorem, or 12 per centum ad valorem under said provisions, depending upon the date of importation.
It is the contention of the plaintiffs that all of said items are entitled to entry free of duty under the provisions of paragraph 1604 of the Tariff Act of 1930 as agricultural implements or repair parts for said implements.
It was stipulated by and between counsel for the respective parties that the mink food grinder covered by the involved protests is the same in all material respects as the mink food grinders involved in C. F. Liebert v. United States, 41 Cust. Ct. 393, Abstract 62415.
Counsel for the respective parties stipulated that the mink fleshing machine is chiefly used on mink ranches by mink farmers to remove the fat from the pelt immediately after the pelt has been removed from the mink.
It was further stipulated by counsel that the items described as a mink food mixer are chiefly used on mink farms by mink ranchers to mix food for minks.
Based upon the foregoing, we hold that the mink food grinders, mink food mixers, and mink fleshing machines are agricultural implements within the purview of paragraph 1604 of the Tariff Act of 1930.
To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.